      Case 1:16-cr-10305-NMG Document 370 Filed 01/07/19 Page 1 of 2




11
11




                                                                       c::::>
                                                              c:,!=    <.C>
                                                                                :z
                                                              - en              ("")
                                                              -c:,
                                                              :;;o-
                                                              -en               m
                                                              0--t
                                                                                --
                                                                                ;::o-n




                                                   'J3S




 iI
        Case 1:16-cr-10305-NMG Document 370 Filed 01/07/19 Page 2 of 2




I   I
iI
